Citation Nr: 0621451	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  97-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 decision by the RO in St. 
Petersburg, Florida, which in pertinent part, denied service 
connection for bilateral pes planus, a left foot disability 
and a right hip disability.  

The Board remanded this case in June 1998, May 2004 and July 
2005 for additional development.  The requested development 
has been completed and the case has been returned to the 
Board for appellate disposition.

The issues of entitlement to service connection for 
disabilities of the left knee, left hip, neck, and 
respiratory system, and service connection for hematuria, a 
skin disability and post-concussion syndrome, were subject of 
the May 2004 Board remand.   They have not been re-certified 
for appellate review as they were all granted by the RO, by 
rating decision dated in February 2005.  In that rating 
decision, the RO also granted service connection for 
degenerative disk disease of the lumbar spine.  In an Appeal 
Status Election form received at the RO in March 2005, the 
veteran expressed satisfaction with the favorable resolution 
of these eight issues.


FINDINGS OF FACT

1.  Current pes planus is not the result of a disease or 
injury in service.

2.  The veteran does not have a current disability of the 
left foot other than pes planus.

3.  The veteran does not have a current disability of the 
right hip.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters issued 
in March 2003, January 2004, February 2005, and September 
2005.  The letters explicitly told the veteran what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  He was not explicitly told to submit 
relevant evidence in his possession.  He was, however, told 
that he was responsible for supporting his claim with 
appropriate evidence.  This information should have put him 
on notice to submit relevant evidence in his possession.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the initial decision from which this 
appeal arose was issued, the timing deficiency was cured by 
re-adjudication of the claims following provision of adequate 
notice.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court further held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claims on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matters on appeal.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured.  

Furthermore, the veteran has been provided examinations, and 
medical opinions have been obtained.  Thus, the appeal is 
ready to be considered on the merits.


Factual Background

Service medical records show that in an August 1985 emergency 
care and treatment record, the veteran reported that he fell 
from a 40 foot cliff while repelling.  He complained of pain 
in his left hip and left buttock.  The diagnosis was left 
sacrum contusion.

Additional service medical records show that in June 1993 the 
veteran presented with complaints of left and right swollen 
feet which was due to blunt trauma.  He refused to have his 
feet checked and no diagnosis pertaining to his feet was 
given.  In an undated report of medical history, the veteran 
confirmed a history of foot trouble and reported swelling in 
his joints which radiated from his hips to his ankles.  

During an August 1994 VA examination, the veteran reported 
that during active service he bruised his hip after falling 
from a cliff.  No diagnosis pertaining to his hip was noted.  
The pertinent diagnosis was pes planus, but it was noted that 
an X-ray study of the feet was negative.  

VA outpatient treatment records dated from 1995 to 2004 
reflect complaints of multiple disorders.  A treatment record 
dated in October 1995, notes the veteran' complaints of 
chronic pain and swelling in the knees, hips and ankles.  No 
pertinent findings were reported.  The assessment was 
arthritis.  It was noted that X-rays had been done, but the 
findings were not reported.  In 1997 and 1998 there were 
complaints of bilateral foot pain, specifically in the heels 
and bottom of the feet.  The assessments were pronation 
syndrome and bilateral plantar fascitis.  Treatment records 
in 1999 and 2002 show continuing complaints of pain in the 
hips which radiated to the back of the thighs as well as a 
grinding in the hips.  

In May 2004 the veteran underwent a VA orthopedic 
examination.  He complained of bilateral hip pain which he 
reiterated was incurred after he fell off a high cliff while 
in the service.  The diagnosis was pain in the hips of 
unknown etiology.  The examiner opined that the veteran's hip 
disability was least as likely as not the result of an injury 
during his period of active service.

In June 2004 the veteran was afforded a VA podiatry 
examination.  He complained of bilateral flat feet with 
swelling and pain in the arches of his feet.  He incurred 
pain after standing or walking for an extended period of 
time.  The diagnostic assessment was pes planus deformities, 
nonpathological and reducible.  The examiner essentially 
opined that pes planus was "not at least as likely as not 
[contributory] to the veteran's military history."

Due to the fact that neither the VA podiatrist nor the VA 
orthopedic specialist, provided the requested rationale 
sought in an earlier Board remand, the Board remanded the 
case once again, in July 2005, requesting addendum reports as 
well as clarification pertaining to a right hip disability 
and left foot disability.
 
In a September 2005 addendum to the June 2004 medical report, 
a VA podiatrist reported review of the veteran's claims 
folder.  He noted that there were no foot injuries related to 
pes planus and no documentation of injuries regarding pes 
planus which would tie this problem in with the veteran's 
present complaints.  The examiner concurred with an August 
1994 examination report which found mild pes planus, non-
pathological.  The examiner explained that the term pes 
planus was not a pathological term but rather a type of foot.  
He opined that pes planus was "unlikely to be contributory 
to [the veteran's] military history."

In an addendum dated in September 2005, the VA physician who 
examined the veteran in May 2004 reported that he had 
reviewed the veteran's claims folder.  The examiner noted 
that the veteran had pain in his hips but the etiology of the 
pain was unknown.  He further indicated that his examination 
of the veteran's hips was completely normal.  He concluded 
that the veteran had pain in his hips but had no functional 
disability and opined that there was a 50 percent probability 
that the veteran's pain was related to a fall from a cliff 
while in the military, however he reiterated that he could 
find no reason for the pain. 

Laws and Regulations
Pertaining to Service Connection
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Bilateral Pes Planus and Left Foot Disorder

The veteran's service medical records show that he presented 
in 1993 with complaints of swollen feet, however, he refused 
treatment.  This evidence together with the veteran's 
statements provides evidence of a disease or injury in 
service. 

Arthritis was assessed approximately 16 month after service.  
Arthritis demonstrated to a compensable degree within one 
year of service is presumed to be service connected.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  These presumptions do not 
benefit the veteran because arthritis was first reported more 
than one year after service, and perhaps more importantly, it 
was not reported in the feet.  Moreover, there is no reported 
X-ray evidence of arthritis in the feet, thus it was not 
present to a compensable degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Although plantar fasciitis was reported in the 1990s, recent 
examinations have not shown a food disability other than pes 
planus.  The evidence is therefore against a finding that he 
has any current foot disability other than pes planus.

In any event there is no competent medical opinion linking a 
current foot disability, including pes planus, to service.  
The VA examiner in June 2004 and again in September 2005, 
provided opinions against such a link.  

The Board believes the above VA examiner's opinion to be the 
most probative evidence of record in regards to the veteran's 
foot disability.  The examiner noted review of the complete 
record and offered a specific opinion as to whether the 
veteran has a current foot disability, to include pes planus, 
that was related to his military service.

Since the medical evidence of record fails to show that the 
veteran has a current left foot disability, other than pes 
planus, or that any current foot disability, including pes 
planus, is related to service, the preponderance of the 
evidence is against the claims for service connection for a 
left foot disability, to include pes planus, that is related 
to his military service.

While the veteran may sincerely believe that he has a current 
left foot disability or pes planus that was incurred as a 
result of his military service, it is well established that, 
as a layperson, he is not considered capable of opining on 
matters requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran has a current left foot 
disorder, or pes planus, that was incurred in or aggravated 
by his military service.

Right Hip Disorder 

The veteran's service medical records show that he sustained 
a fall from a 40 foot cliff and injured his left hip.  There 
is no indication in the records that an injury was attributed 
to his right hip due to the fall and service medical records 
are silent for any complaints or clinical findings pertaining 
to a right hip disability.

In a May 2004 VA examination report and a September 2005 
addendum report, the examiner noted that the veteran had pain 
in his hips of unknown etiology and attributed the complaints 
of pain to an injury sustained in service, namely the fall 
from a 40 foot cliff in 1985.  However, no disability or 
diagnosis pertaining to the right hip was found in either VA 
medical report, rather the only symptom noted was that of 
pain.  

While the Board acknowledges the veteran's complaints of pain 
in his right hip, it is well established that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

There is no medical evidence of an underlying right hip 
disability to explain the complaints of pain.  The evidence 
is therefore against finding a current right hip disability.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a right hip 
disability.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


